department of the treasury internal_revenue_service washington d c number release date uilc 263a 1059a 1059a internal_revenue_service national_office field_service_advice date date memorandum for associate district_counsel kansas-missouri district from subject steven a musher chief branch this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a b c d e f g h i city corporation a corporation b corporation c country date a date b date c date d date e date f date g date h date i date j date k date l individual process product a products b product c state trademark year a year b issues whether for customs purposes royalties or license fees paid_by a u s importer to a foreign related_party were properly taken into account in the dutiable value of the imported merchandise as elements of the price actually paid or payable for the merchandise when sold for exportation to the united_states pursuant to u s c sec_1401a b and b a or alternatively as proceeds of resale that accrue d directly or indirectly to the seller pursuant to u s c sec_1401a b e whether for customs purposes the royalties or license fees were properly taken into account in the dutiable value of the imported merchandise although they were paid to the corporate parent_corporation b rather than to the actual seller of the merchandise corporation c whether the dutiable value for purposes of sec_1059a was increased by reason of the importer’s prior disclosure and voluntary tender of customs duties pursuant to u s c c on the royalties or license fees which had not been taken into account by customs at liquidation whether for federal_income_tax purposes the taxpayer was required to take into account the royalties or license fees as capitalized costs pursuant to sec_263a rather than deducting them currently as selling_expenses conclusion sec_1 yes for customs purposes the royalties or license fees were properly taken into account in the dutiable value of the imported merchandise either as elements of the price actually paid or payable for the merchandise when sold for exportation to the united_states pursuant to u s c sec_1401a b and b a or alternatively as proceeds of resale that accrue d directly or indirectly to the seller pursuant to u s c sec_1401a b e yes for customs purposes the amounts were properly taken into account in dutiable value pursuant to u s c sec_1401a b and a or alternatively pursuant to u s c sec_1401a b e although they were paid to a party related to the seller rather than to the actual seller no because liquidations of the underlying entries had become final before the importer made a voluntary tender of duties with respect to the royalties or license fees the u s customs service had finally determined the dutiable value of the imported merchandise for purposes of sec_1059a and the regulations thereunder the importer’s post-liquidation voluntary tender did not increase the dutiable value from that determined upon liquidation yes in our view the expenses in question were required to be capitalized in the inventory basis of the imported merchandise pursuant to sec_263a facts corporation a is a domestic_corporation with headquarters in city state corporation a’s operations involve the importation resale installation repair maintenance and upgrading of product a product a is used in process to form articles such as products b the years at issue in this case are years a and b the shares of corporation a are held a by individual a u s national and b by corporation b a corporation organized pursuant to the laws of country corporation c another corporation organized pursuant to the laws of country is a wholly-owned subsidiary of corporation b corporation c manufactures product a including product c and sells it to corporation a for resale to unrelated customers in the united_states_corporation c sold the merchandise to corporation a which paid u s customs duty thereon on the basis of the amount on the commercial invoices from corporation c for these purposes the value reported by the taxpayer did not take into account the royalties or license fees which were separately paid to corporation b corporation a claimed these amounts as current- period deductions for income_tax purposes some years earlier on date a corporation a entered into an agreement with corporation b the agreement which gave corporation a the right to sell and service trademark products a in perpetuity in the united_states provided as follows corporation b agrees to license to corporation a the right to sell a full line of its goods in adequate quantities including but not limited to replacement products c and replacement parts corporation a and corporation b agree that this license contract shall be perpetual corporation b and corporation a agree that corporation b shall be paid c as a license fee on sales by corporation a from date b through date c and d license fee on sales by corporation a after date d corporation b and corporation a agree that this agreement contains the entire agreement between the parties although the parties apparently intended that corporation a would become the exclusive u s distributor of trademark products a this relationship was not formalized in a written document upon examination of years a and b the service determined that the royalties or license fees should have been taken into account in the dutiable value of the imported merchandise on date e the service issued an information_document_request idr advising corporation a that the royalties or license fees might be dutiable for customs purposes and notifying corporation a that if in fact the amounts were dutiable sec_1059a might preclude deduction of the amounts for income_tax purposes on the grounds that they had not been taken into account in the dutiable value of the merchandise at the time of liquidation approximately seven months later on date f the service issued a notice of proposed_adjustment form reflecting its intent to deny the claimed deduction for royalties or license fees approximately two weeks after date f in a date g letter to the u s customs service customs counsel for corporation a gave notice of a potential violation of u s c this letter informed customs that the corporation a had failed to declare the royalties or license fees as part of the dutiable value of the imported merchandise subsequently on date h corporation a made a voluntary tender of duties pursuant to u s c c consisting of the lawful duties payable on the royalties or license fees the same document contained a formal prior disclosure of a violation that might warrant penalties pursuant to u s c a counsel for corporation a represented that t he circumstances which warrant corporation a’s prior disclosure result from the importer’s inexperience and an oversight and were not the result of intentional acts the prior disclosure and voluntary tender pertained to substantially_all of corporation a’ s importations from corporation c during the period from date i through date j which included years a and b the voluntary tender was based on an entry-by-entry calculation of duties owed at the rates applicable to specific imported items pursuant to the harmonized tariff schedules of the united_states htsus see u s c sec_1202 in the aggregate for customs entries from date i through date j corporation a tendered additional duties of dollar_figuree reflecting the duties owed on an entry-by-entry basis on the previously-unreported royalties or license fees of dollar_figuref the royalty amounts reported to customs corresponded to the royalty or license fee amounts in accordance with the date a agreement quoted above claimed as deductions on corporation a’s tax returns for years a and b respectively ie dollar_figureg for year a and dollar_figureh for year b adopting the same position as in the notice of proposed_adjustment the service denied corporation a’s claimed deductions from taxable_income of the royalties or license fees a statutory_notice_of_deficiency to this effect was issued on date k reflecting a total increase to taxable_income of dollar_figureg plus dollar_figureh or dollar_figurei for years a and b the service’s rationale was as follows because the royalties or license fees constituted dutiable amounts that the importer incorrectly failed to take into account in dutiable value and because these amounts were properly taken into account in the basis of inventory for income_tax purposes they could not be deducted from taxable_income by operation of the sec_1059a limitation corporation a’s initial disclosure to customs on date g and its formal prior disclosure on date h both took place after the service had advised corporation a of the potential issue with respect to royalties or license fees in date l law and analysis general background sec_1059a limitation on inventory basis of merchandise imported from related_party sec_1059a of the code which was added by the tax_reform_act_of_1986 provides in pertinent part as follows limitation on taxpayer’s basis or inventory cost in property imported from related_persons the imported merchandise was subject_to duty on an ad valorem ie value basis at distinct rates of duty applicable to individual htsus items sec_1059a applies only to merchandise imported from a related_party that is dutiable on a value basis a in general -if any property is imported into the united_states in a transaction directly or indirectly between related_persons within the meaning of sec_482 the amount of any costs- which are taken into account in computing the basis or inventory cost of such property by the purchaser and which are also taken into account in computing the customs_value of such property shall not for purposes of computing such basis or inventory cost for purposes of this chapter be greater than the amount of such costs taken into account in computing such customs_value b customs_value import -for purposes of this section- customs_value -the term customs_value means the value taken into account for purposes of determining the amount of any customs duties or any other duties which may be imposed on the importation of any property sec_1059a emphasis added prior to the courts held that imported value for customs purposes and value for income_tax purposes need not be equivalent e g 66_tc_373 aff’d 598_f2d_1375 5th cir importers could claim a transfer price for income_tax purposes that was higher than would be consistent with the transfer price claimed for customs purposes the provision codified as sec_1059a was enacted to overrule brittingham see s rep no 99th cong 2d sess see also conference_report h_r rep no 99th cong 2d sess ii-656 although congress recognized that customs_value and inventory value might not be equivalent in all cases it imposed a ceiling on the inventory basis for income_tax customs_value is determined under u s c sec_1401a which was enacted by the trade agreements act of pub_l_no 93_stat_144 in order to conform u s law with the agreement on implementation of article vii of the general agreement on tariffs and trade commonly referred to as the customs valuation code see generally s rep no 96th cong 1st sess the value of merchandise imported from a controlled party for federal_income_tax purposes equal to the dutiable value congress was concerned only with establishing a limit on the price an importer could claim for income_tax purposes staff of the joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite emphasis added hereinafter general explanation sec_1059a provides that subject_to certain exceptions not relevant here the value of merchandise imported from a related_party as that value is taken into account for federal_income_tax purposes ie as inventory or cost_of_goods_sold may not be higher than the dutiable value taken into account by customs which formed the basis for liquidation ie assessment of customs duties on individual customs entries congress intended to prevent the whipsaw that could result where related-party importers were permitted to claim inconsistent values for tax and customs purposes such practices between commonly-controlled entities could improperly avoid u s tax or customs duties general explanation pincite see also cong rec s7922 daily ed date statement of sen dixon there can be no question but that such abuses have occurred in the past the treasury regulations state that in computing the liquidated-value limitation under sec_1059a hereinafter the sec_1059a limitation certain adjustments to customs_value are appropriate specifically customs_value may be increased by inter alia iv any other_amounts which are not taken into account in deter- mining the customs_value which are not properly includible in customs_value and which are appropriately included in the cost_basis or inventory cost for income_tax purposes see sec_1_471-11 and sec_263a sec_1_1059a-1 thus for purposes of sec_1059a customs_value may be increased on account of expenses eg freight insurance etc that are properly excluded therefrom provided that such expenses are required to be taken into account in cost_of_goods_sold or inventory as appropriate for income_tax purposes in practice this provision prevents sec_1059a from applying in cases where the inventory value of merchandise for income_tax purposes is greater than the entered value for customs purposes on account of bona_fide differences between income_tax accounting principles and customs valuation rules issue sec_1 and appropriate treatment of royalties or license fees for customs purposes purposes must conform to the arm’s length standard of sec_482 and also must be taken into account in inventory or cost_of_goods_sold as appropriate on the basis of proper income_tax accounting principles in order to determine whether sec_1059a applies in this case we must first determine whether corporation a correctly declined to take the royalties or license fees into account in entered value for customs purposes sec_402 of the tariff act of as amended u s c sec_1401a provides rules for valuation of merchandise for purposes of determining the customs duty payable one authorized method of determining dutiable value is by reference to transaction value which is defined as follows t he price actually paid or payable for the merchandise when sold for exportation to the united_states plus amounts equal to- a the packing costs incurred by the buyer with respect to the imported merchandise b any selling commission incurred by the buyer with respect to the imported merchandise c the value apportioned as appropriate of any assist d any royalty or license fee related to the imported merchandise that the buyer is required to pay directly or indirectly as a condition of the sale of the imported merchandise for exportation to the united_states e the proceeds of any subsequent resale disposal or use of the imported merchandise that accrue directly or indirectly to the seller u s c sec_1401a b emphasis added for purposes of this subsection the term price actually paid or payable is defined as t he total_payment whether direct or indirect and exclusive of any costs charges or expenses_incurred for transportation insurance and related_services incident to the international shipment of the merchandise from the country of exportation to the place of importation in the united_states made or to be made for imported merchandise by the buyer to or for the benefit of the seller u s c sec_1401a b a emphasis added three judicial decisions have interpreted the term price actually paid or payable in 905_f2d_377 fed cir the u s court_of_appeals_for_the_federal_circuit considered whether certain import quota charges paid to the seller on behalf of the buyer were part of the price actually paid or payable for imported merchandise reversing the u s court of international trade the court_of_appeals held that as long as the quota payments are made to the seller in exchange for merchandise sold for export to the united_states the payment properly may be included in transaction value even if the payment represents something other than the per se value of the goods generra f 2d pincite the court also held that customs was not required to perform extensive fact-finding to determine whether separate payments all of which accrued to the seller in connection with the purchase of imported merchandise were paid for the merchandise itself or for some other purpose id citing 896_f2d_535 fed cir in chrysler corp v united_states cit the court of international trade applied generra and determined that although tooling expenses paid_by the buyer were part of the price actually paid or payable certain shortfall and special application fees paid_by the buyer to the seller were not with respect to fees in these latter categories the evidence indicated that they were independent and unrelated costs which were assessed because the buyer failed to purchase certain other unrelated products from the seller as such they did not relate to the prices charged for the imported merchandise automobile engines recently in tikal distributing corp v united_states slip op ct int’l trade_date certain payments by an importer buyer to an exporter seller made pursuant to a written exclusive distributorship agreement were held to be dutiable as elements of the price actually paid or payable for the imported merchandise the court viewed these additional payments for exclusive distribution rights as integral components of the consideration paid under the transaction-value approach in effect the court found that the exclusive rights and the payments in connection therewith constituted terms and conditions of the pre-existing distributorship arrangement based on the foregoing precedents and the plain language of u s c sec_1401a b and b a customs applies a rebuttable_presumption that all payments by a buyer to a seller constitute part of the price actually paid or payable for the imported merchandise only evidence indicating that the particular payments are unrelated to the imported merchandise see eg chrysler is sufficient to rebut this presumption customs applies this presumption to all categories of payments to the seller including royalties and license fees in addition customs applies the generra standard regardless of whether the payments are made directly to the seller or to an intermediate party related to the seller in at least one non-binding advisory ruling customs noted that this approach is consistent with the statutory definition of price actually paid or payable as including indirect payments and payments made for the benefit of the seller see customs headquarters ruling date turning to the present case the royalties or license fees should have been taken into account in the price actually paid or payable pursuant to u s c sec_1401a b and b a because they were made by the buyer to corporation b a party related to the seller corporation c and were related to the sales of products a and c per the license agreement absent evidence showing that the payments were unrelated to the imported merchandise or that they did not accrue directly or indirectly to the seller or provide any benefit to the seller customs would treat such payments as part of the price actually paid or payable under the same analysis the royalties or licensing fees may also in addition or in the alternative be considered to be proceeds of a subsequent resale of the imported merchandise pursuant to u s c sec_1401a b e the fact that these payments were made to corporation b the corporate parent rather than corporation c the actual seller is immaterial for these purposes subsections b and b a encompass the total_payment whether direct or indirect for the benefit of the seller and subsection b e encompasses payments that accrue directly or indirectly to the seller customs’ practice is generally to treat all proceeds of a subsequent resale that accrue to a related_party of the seller as for the benefit of or accruing indirectly to the seller pursuant to either subsections b and b a or subsection b e therefore the royalties or licensing fees should have been taken into account in the dutiable value of the imported merchandise thus the customs values declared by corporation a at the time of entry which formed the basis for liquidation were erroneous corporation a contends that the payments were not royalties or license fees but rather were made in exchange for consulting services research_and_development intangible-exploitation rights and market-support provided by corporation b these claims conflict with the written_agreement between the parties that agreement indicates that the payments were for marketing rights ie rights similar to those in tikal thus the payments are properly included in the transaction value of the merchandise as part of the price actually paid or payable compare eg 417_us_134 and 99_tc_561 imposing a heightened standard of proof on a taxpayer when it attempts to disavow the form of its transaction because the amounts are subject_to u s c sec_1401a b and b a or 1401a b e we do not need to reach whether they may also be properly taken into account in transaction value as royalties or license fees pursuant to u s c sec_1401a b d further facts would be necessary for that determination corporation a also contends that the royalties or license fees were paid in connection with total u s sales as opposed to sales of products a and c imported from corporation c if the facts indicate corporation a’s u s sales of products other than product a and product c were substantial then payment of royalties or license fees based on total sales might indicate that these expenses were at least in part not properly taken into account in transaction value under the precedents described above however the importer bears the burden of rebutting the presumption that the payments were directly linked to resales of the imported merchandise in this case given the agreement between the parties that burden is substantial finally we note that corporation a explicitly admitted in its prior disclosure to customs pursuant to u s c c that it had erroneously excluded the royalties or license fees from the entered value of the merchandise which in turn constituted the liquidated value corporation a should not now be able to argue contrary to its prior disclosure to customs that these same expenses were in fact not properly taken into account in the dutiable value of the imported merchandise see also national alfalfa and estate of durkin supra issue customs_value for purposes of sec_1059a it is also necessary to determine the point at which the customs_value of the imported merchandise was finally determined as that term is defined by sec_1_1059a-1 and customs law the treasury regulations define a final_determination of value by customs as follows d finality of customs_value and of other determinations of the u s customs service for purposes of sec_1059a and this section a taxpayer is bound by the finally-determined customs_value and by every final_determination made by the u s customs service including but not limited to dutiable value the value attributable to the cost or value of products of the united_states and classification of the product for purposes of imposing any duty the customs_value is considered to be finally determined and all u s customs service determinations are considered final when liquidation of the entry becomes final for this purpose the term liquidation means the ascertainment of the customs duties occurring on the entry of the property and liquidation is considered to become final after days following notice of liquidation to the importer unless a protest is filed if the importer files a protest the customs_value will be considered finally determined and all other u s customs service determinations will be considered final either when a decision by the customs service on the protest is not contested after expiration of the period allowed to contest the determination or when a judgment of the court of international trade becomes final for purposes of this section any adjustments to the customs_value resulting from a petition under u s c section requests by interested parties unrelated to the importer for redetermination of the appraised value classification or the rate of duty imposed on imported merchandise or reliquidation under u s c section reliquidation by the customs service upon a finding that fraud was involved in the original liquidation will not be taken into account however reliquidation under u s c sec_1501 voluntary relquidation by the customs service within days of the original liquidation to correct errors in appraisement classification or any element entering into a liquidation or reliquidation or reliquidation under u s c section c to correct a clerical_error mistake of fact or other inadvertence within one year of a liquidation or reliquidation will be taken into account in the same manner as and take the place of the original liquidation in determining customs_value sec_1_1059a-1 emphasis added the treasury regulation accords substantial weight to the event of liquidation which is a term of art under customs law liquidation refers to the process by which the declared value and duty assessment become final see u s c sec_1504 liquidation occurs automatically one year after an entry unless the entry is held open by customs see u s c sec_1504 172_f3d_1319 n fed cir see also u s c appraisement classification and liquidation procedures thus the regulation specifies three post-liquidation events potentially bearing upon appraised or liquidated value that may give rise to a change in the liquidated value for purposes of sec_1059a a final judgment of the court of international trade overturning customs’ denial of a customs protest with respect to valuation see u s c sec_1503 or reliquidation pursuant to u s c sec_1501 voluntary reliquidation within days of the liquidation to correct errors in the liquidation or reliquidation pursuant to u s c c reliquidation within one year of liquidation to correct an error mistake of fact or other inadvertence the regulation similarly specifies two post-liquidation events potentially bearing upon appraised or liquidated value that do not give rise to a change in liquidated value for purposes of sec_1059a cid cid cid adjustments resulting from a petition by parties unrelated to the importer for redetermination of the value classification or other element of a liquidation ie domestic interested_party petition u s c or reliquidation upon a finding that fraud was involved in the original liquidation u s c see sec_1_1059a-1 the regulation therefore comprehensively and systematically prescribes whether relevant provisions of customs law potentially bearing upon appraised or liquidated value may or may not give rise to a change in the liquidated value for purposes of sec_1059a by contrast as will be discussed below voluntary tenders pursuant to u s c c do not potentially bear upon appraised or liquidated value and therefore have no affect on the outcome of the general_rule that the dutiable value finally determined at liquidation is controlling for purposes of sec_1059a unless the importer files a protest contesting the liquidation of a particular customs entry or group of entries and absent fraud or clerical_error that liquidation becomes final upon the expiration of ninety days from the date on which notice of liquidation is provided to the importer u s c a c all determinations by customs that are necessary to the liquidation including the appraised dutiable value become final at that time see u s c a with certain exceptions not relevant here the dutiable value of imported merchandise ie the basis on which ad valorem duties are assessed consists of the appraised value determined upon liquidation u s c sec_1503 a domestic interested_party petition which requests customs to apply a higher appraised value a higher rate of duty or a less-favorable tariff classification to merchandise imported by parties unrelated to the petitioner can only affect customs entries on a prospective basis that is if customs’ determination is affirmative it applies only to entries made more than thirty days after publication in the customs bulletin of notice to the petitioner of the determination alternatively if customs’ determination is negative and that determination is reversed upon judicial review liquidation of the affected entries is suspended as of the date that the secretary publishes in the federal_register notice of the adverse judicial decision and the affected entries will be liquidated in accordance with the final judicial decision in the case see u s c d f where evidence indicates that an importer acted fraudulently distinct statutory provisions may apply e g u s c entry may be reliquidated within two years after date of liquidation if customs finds probable cause to believe that fraud took place u s c a customs may assess penalties for fraud within five years after discovery of the fraudulent act cid cid presumably most or all of corporation a’s year a and year b customs entries had already been liquidated when the service issued its notice of proposed_adjustment on date f based on application of sec_1059a to our knowledge none of these entries were subject_to protest under these circumstances the limitation amount for purposes of sec_1_1059a-1 consists of the final dutiable value ie the appraised value of the merchandise as determined upon liquidation see u s c sec_1503 corporation a argues that a voluntary tender alters the customs_value of the underlying entries as that term is defined in sec_1059a thus corporation a argues that because the voluntary tender remedied the loss of duties that resulted from its original erroneous reporting the fisc was made whole and no abuse was present however this argument finds no support in the statutory provisions governing liquidation or voluntary tenders or in the language of sec_1_1059a-1 because the statute as construed by the regulation defines the sec_1059a limitation by reference to customs_value which is the value determined by customs at the time of liquidation the service’s authority to utilize another value that reflects post-liquidation events is expressly limited see sec_1059a-1 d listing events that do and do not warrant adjustment of liquidated value quoted above importantly the procedure of prior disclosure and voluntary tender pursuant to u s c c serves to reduce customs penalties that might otherwise be applicable as a result of errors or omissions by the importer whether or not customs assesses monetary penalties pursuant to u s c a it may also require the importer to restore all lawful duties ie duties that should have been but were not collected upon liquidation u s c d however the importer’s act of voluntarily tendering such duties has no effect on the dutiable value as determined at liquidation in fact u s c d is a specific grant of authority that permits customs to assess penalties and or to collect lawful duties notwithstanding that liquidation has taken place and has become final pursuant to u s c see id corporation a also contends that its voluntary tender was a payment of other duties as that term is defined in sec_1059a consequently corporation a argues the customs_value for purposes of the sec_1059a limitation should be if the importer files a protest which may contest inter alia appraised value and the protest is granted any duties found to have been assessed or collected in excess shall be remitted or refunded u s c a however this has no effect on the dutiable value only if customs denies the protest the importer files a civil_action contesting that denial and the court enters a final order requiring reliquidation does appraised value change from the amount determined at liquidation see u s c sec_1503 a voluntary tender creates no right to protest nor is customs’ collection of lawful duties pursuant to u s c d subject_to review by traditional means ie by challenge to denial of a protest in the court of international trade see 970_fsupp_1056 ct int’l trade increased by the amount of the royalties or license fees the cited provision reads in full as follows customs_value -the term customs_value means the value taken into account for purposes of determining the amount of any customs duties or other duties which may be imposed on the importation of any property sec_1059a emphasis added in our view in this context other duties refers to duties other than those specifically provided for in the htsus ie other duties that are imposed based on the value of imported merchandise see eg u s c f duty for failure for mark imported merchandise with country of origin sec_4461 harbor_maintenance_tax of imposed on value of commercial_cargo tax treated as a duty for administrative and enforcement purposes see sec_4462 in this case the duties tendered by corporation a were based on an element of transaction value royalties or license fees which corporation a erroneously excluded from the value declared at the time of importation the lawful duties in this case were general customs duties rather than other duties within the meaning of the regulation nothing in sec_1059a suggests that congress intended to alter the well- established concept of finality of liquidation accordingly the argument that an importer’s voluntary tender of duties somehow re-opens liquidations that are otherwise final must be rejected as demonstrated above if liquidation has taken place and become final a voluntary tender cannot affect dutiable value see u s c sec_1503 the treasury regulations specify that t he customs_value is considered to be finally determined and all u s customs service determinations are considered final when liquidation of the entry becomes final sec_1059a-1 d emphasis added consequently corporation a’s voluntary tender did not increase the dutiable value of the merchandise for purposes of the sec_1059a limitation issue correct treatment of royalties or license fees for income_tax purposes next we consider whether for federal_income_tax purposes the royalties or license fees were properly taken into account in the inventory basis of the imported merchandise see sec_1_1059a-1 we conclude that the expenses are subject_to capitalization pursuant to sec_263a sec_263a enacted by the tax_reform_act_of_1986 contains the so-called uniform_capitalization_rules which require that certain expenses be capitalized rather than deducted currently sec_263a provides that these rules apply to property acquired for resale this term is defined in sec_263a as including inter alia personal_property described in sec_1221 ie inventory which is acquired for resale the uniform_capitalization_rules with respect to personal_property do not apply to taxpayers that have average annual gross_receipts of less than dollar_figure million for the three years preceding the year at issue sec_263a in determining whether this threshold is satisfied aggregation rules similar to those in sec_448 and apply see sec_263a for purposes of this advice we assume that corporation a’s gross_receipts are above the dollar_figure million gross- receipts threshold treasury and the irs issued temporary and final regulations pursuant to sec_263a the final regulations sec_1_263a-1 apply to tax years beginning on or after date for taxable years that began prior to date including years a and b in this case the temporary regulations were applicable for such years taxpayers were obliged to take positions that were reasonable in light of the temporary regulations as well as revenue rulings revenue procedures and announcements applicable to those years see sec_1_263a-1 the temporary regulations require capitalization of a broad category of indirect_costs defined as follows ii indirect costs-general description the term indirect_costs includes all costs other than direct_material_costs and direct_labor_costs all costs that directly benefit or are incurred by reason of the performance of a production or resale activity must be capitalized with respect to the property produced or acquired unless otherwise provided in paragraph b v of this section temp sec_1_263a-1t b ii emphasis added the royalty or licensing fees in this case are within the scope of indirect_costs that are subject_to capitalization the requirement that corporation a pay the fees is set forth in the license agreement dated date a that agreement granted corporation a the right to sell a full line of trademark products in adequate quantities based on the plain language of the agreement as well as other evidence available to date these fees were incurred by reason of the performance of a production or resale activity within the meaning of the temporary_regulation and therefore must be capitalized the temporary_regulation exempts the following costs among others from the capitalization requirement marketing selling advertising and distribution expenses bidding expenses_incurred in the solicitation of contracts not awarded to the taxpayer certain general and administrative expenses sec_174 research_and_development expenses sec_165 losses temp sec_1_263a-1t b v based on the evidence currently available the fees in this case are not subject_to the above exceptions as noted above taxpayer contends that the fees in question were paid not in connection with the licensing agreement but as compensation_for consulting services research_and_development intangibles-exploitation and other market- support provided by corporation b if in fact the fees can be so characterized they may be deductible currently pursuant to temp sec_1 236a-1t b v however such a characterization would be in direct conflict with the parties’ written_agreement and with corporation a’s treatment of these fees as royalties on the tax returns a taxpayer faces a heightened standard of proof when it attempts to disavow the form of its transaction e g 417_us_134 and 99_tc_561 subject_to specific facts emerging other than those of which we have been advised so far in our view taxpayer has not met the heightened standard as applied in this case case development hazards and other considerations please call if you have any further questions steven a musher chief branch
